DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24-25, 28, 30, 34-37, and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (U.S 2018/0138101 A1) (submitted by Applicant from IDS filed on 07/14/2021).

As to claim 24, Yu et al. disclose in Figs. 5, 8 and 11 a semiconductor package comprising: a substrate (“component” 96) having a first surface (top surface) and a second surface (bottom surface) opposing the first surface (top surface) (Fig. 5, para. [0019], [0025]); a plurality of first pads (see pads/patterns in layer 76, Fig. 5) disposed on the first surface (top surface) of the substrate (“component” 96) and a plurality of second pads (“metallization patterns” 118 of the substrate 96, Fig. 11) disposed on the second surface (bottom surface) of the substrate and electrically connected to the plurality of first pads (see Figs. 5 and 11, para. [0020]-[0021], [0046]); a first semiconductor chip (“die” 68) disposed on the first surface (top surface) of the substrate (“component” 96) and connected to a first portion of the plurality of first pads (see pads/patterns in layer 76, Fig. 5) (Fig. 5, para. [0014], [0018]); a second semiconductor chip (“die” 88) having a side surface facing a side surface of the first semiconductor chip (“die” 68), disposed on the first surface (top surface) of the substrate (“component” 96) spaced apart from the first semiconductor chip (“die” 68), and connected to a second portion of the plurality of first pads (see pads/patterns in layer 76, Fig. 5) (Fig. 5, para. [0025]-[0026]), the second semiconductor chip (“die” 88) having an upper surface (top surface) lower than an upper surface (top surface) of the first semiconductor chip (“die” 68) (see Fig. 5); an underfill (“underfill material” 100) disposed between the first and second semiconductor chips (“dies” 68, 88) and the first surface (top surface) of the substrate (“component” 96), and having a first extension portion (see an underfill portion 100 between side surfaces of chips/dies 68 & 88, Fig. 5) extended along the facing side surfaces of the first and second semiconductor chips (“dies” 68, 88) in a direction (vertical direction) perpendicular to the first surface (top surface) of the substrate (“component” 96) (see Fig. 5, para. [0036]), and a second extension portion (see an underfill portion 100 on other side surface of chip/die 88, Fig. 5) extended along other side surface of the second semiconductor chip (“die” 88) facing an edge of the substrate (“component” 96) (see Fig. 5, para. [0036]); and a sealing material (“encapsulant” 112) disposed on the first surface (top surface) of the substrate (“component” 96), and sealing the first and second semiconductor chips (“dies” 68, 88) (Figs. 5 and 8, para. [0037], [0043]), wherein an upper end (top end) of the second extension portion (see an underfill portion 100 on other side surface of chip/die 88, Fig. 5) is lower than an upper end (top end) of the first extension portion (see an underfill portion 100 between side surfaces of chips/dies 68 & 88, Fig. 5) (see Fig. 5), wherein the upper end (top end) of the first extension portion (see an underfill portion 100 between side surfaces of chips/dies 68 & 88, Fig. 5) contacts the second semiconductor chip (“die” 88) at a first level and the first semiconductor chip (“die” 68) at a second level which is higher than the first level (see Fig. 5), wherein the first level is substantially equal to or higher than a level of the upper surface (top surface) of the second semiconductor chip (“die” 88) (see Fig. 5), and the second level is lower than a level of the upper surface (top surface) of the first semiconductor chip (“die” 68) (see Fig. 5).   

As to claim 25, as applied to claim 24 above, Yu et al. disclose in Figs. 5, 8 and 11 all claimed limitations including the limitation wherein the sealing material (“encapsulant” 112) covers the first and second extension portions {see an underfill portion 100 between side surfaces of chips/dies 68 & 88; and an underfill portion 100 on other side surface of chip/die 88, Fig. 5} of the underfill (“underfill material” 100) (Fig. 5, para. [0036]).
As to claim 28, as applied to claim 24 above, Yu et al. disclose in Figs. 5, 8 and 11 all claimed limitations including the limitation wherein the upper end (top end) of the first extension portion (see an underfill portion 100 between side surfaces of chips/dies 68 & 88, Fig. 5) of the underfill (“underfill material” 100) further extends to cover at least a portion of an upper surface (upper side surface) of the second semiconductor chip (“die” 88) (see Fig. 5).   
As to claim 30, as applied to claim 24 above, Yu et al. disclose in Figs. 5, 8 and 11 all claimed limitations including the limitation wherein a mounting height of the second semiconductor chip (“die” 88) is about 60% to about 90% of a mounting height of the first semiconductor chip (“die” 68)  (see Fig. 5).
As to claim 34, Yu et al. disclose in Figs. 5, 7-8, 11 and 19 a semiconductor package comprising: 
a substrate (“component” 96) having a first surface (top surface) and a second surface (bottom surface) opposing the first surface (top surface) (Fig. 5, para. [0019], [0025]); a plurality of first pads (see pads/patterns in layer 76, Fig. 5) disposed on the first surface (top surface) of the substrate (“component” 96) and a plurality of second pads (“metallization patterns” 118 of the substrate 96, Fig. 11) disposed on the second surface (bottom surface) of the substrate (“component” 96) and electrically connected to the plurality of first pads (see Figs. 5 and 11, para. [0020]-[0021], [0046]); a logic chip (“die” 68 can be replaced with a “logic die” 400A, para. [0064]) disposed on the first surface (top surface) of the substrate (“component” 96) and connected to a first portion of the plurality of first pads (see pads/patterns in layer 76, Fig. 5) (Fig. 5 & 19, para. [0064]); at least one memory chip (“die” 88 can include “a stack of one or more memory dies”, para. [0041]) disposed on the first surface (top surface) of the substrate (“component” 96) spaced apart from the logic chip (“die” 68 can be replaced with a “logic die” 400A, para. [0064]), and connected to a second portion of the plurality of first pads (see pads/patterns in layer 76, Fig. 5) (Fig. 5 & 19, para. [0025]-[0026], [0041]), the at least one memory chip (“die” 88 can include “a stack of one or more memory dies”, para. [0041]) having an upper surface (top surface) lower than an upper surface (top surface) of the logic chip (“die” 68 can be replaced with a “logic die” 400A, para. [0064]) (see Fig. 5);  an underfill (“underfill material” 100) disposed between the logic and memory chips {“die” 68 can be replaced with a “logic die” 400A & “die” 88 can include “a stack of one or more memory dies  para. [0041], [0064]} and the first surface (top surface) of the substrate (“component” 96), and having a first extension portion (see an underfill portion 100 between side surfaces of chips/dies 68 & 88, Fig. 5) extended along the facing side surfaces of the logic chip (“die” 68 can be replaced with a “logic die” 400A, para. [0064]) and the least one memory chip (“die” 88 can include “a stack of one or more memory dies”, para. [0041]) in a direction (vertical direction) perpendicular to the first surface (top surface) of the substrate (“component” 96) (see Fig. 5, para. [0036]), and a second extension portion (see an underfill portion 100 on other side surface of chip/die 88, Fig. 5) extended along other side surface of the least one memory chip (“die” 88 can include “a stack of one or more memory dies”, para. [0041]) facing an edge of the substrate (“component” 96) (see Fig. 5, para. [0036]); and a sealing material (“encapsulant” 112) disposed on the first surface (top surface) of the substrate (“component” 96), and sealing the logic chip (“die” 68 can be replaced with a “logic die” 400A, para. [0064]), and the least one memory chip (“die” 88 can include “a stack of one or more memory dies”, para. [0041]) (Figs. 5 and 8, para. [0037], [0043]), wherein an upper end (top end) of the second extension portion (see an underfill portion 100 on other side surface of chip/die 88, Fig. 5) is lower than an upper end (top end) of the first extension portion (see an underfill portion 100 between side surfaces of chips/dies 68 & 88, Fig. 5) (see Fig. 5), wherein the upper end (top end) of the first extension portion (see an underfill portion 100 between side surfaces of chips/dies 68 & 88, Fig. 5) contacts the least one memory chip (“die” 88 can include “a stack of one or more memory dies”, para. [0041]) at a first level and the logic chip (“die” 68 can be replaced with a “logic die” 400A, para. [0064]) at a second level which is higher than the first level (see Fig. 5), wherein the first level is substantially equal to or higher than a level of the upper surface (top surface) of the least one memory chip (“die” 88 can include “a stack of one or more memory dies”, para. [0041]) (see Fig. 5), and the second level is lower than a level of the upper surface (top surface) of the logic chip (“die” 68 can be replaced with a “logic die” 400A, para. [0064]) (see Fig.  5, 7-8, 11 & 19).        
As to claim 35, as applied to claim 34 above, Yu et al. disclose in Figs. 5, 7-8, 11, and 19 all claimed limitations including the limitation  wherein the at least one memory chip (“die” 88 can include “a stack of one or more memory dies”, para. [0041]) includes a plurality of memory chips disposed at both side of the logic chip (“die” 68 can be replaced with a “logic die” 400A, para. [0064]), and each of the plurality of memory chips (“die” 88 can include “a stack of one or more memory dies”, para. [0041]) has an upper surface (top surface)  lower than the upper surface (top surface) of the logic chip (“die” 68 can be replaced with a “logic die” 400A, para. [0064]) (see Figs. 5 and 19, para. [0041], [0064]). 
As to claim 36, as applied to claim 34 above, Yu et al. disclose in Figs. 5, 7-8, 11, and 19 all claimed limitations including the limitation wherein a mounting height of the least one memory chip (“die” 88 can include “a stack of one or more memory dies”, para. [0041]) is about 60% to about 90% of a mounting height of the logic chip (“die” 68 can be replaced with a “logic die” 400A, para. [0064]) (Figs. 5 & 19, para. [0041], [0064]). 
As to claim 37, as applied to claim 34 above, Yu et al. disclose in Figs. 5, 7-8, 11, and 19 all claimed limitations including the limitation wherein the sealing material (“encapsulant” 112) covers the upper surface (top surface) of the least one memory chip (“die” 88 can include “a stack of one or more memory dies”, para. [0041]), and has an upper surface (top surface) substantially coplanar with the upper surface (top surface) of the logic chip (“die” 68 can be replaced with a “logic die” 400A, para. [0064]) (Fig. 19). 
As to claim 39, as applied to claim 34 above, Yu et al. disclose in Figs. 5, 7-8, 11, and 19 all claimed limitations including the limitation wherein the first extension portion (see an underfill portion 100 between side surfaces of chips/dies 68 & 88, Fig. 5) of the underfill (“underfill material” 100) between the logic chip (“die” 68 can be replaced with a “logic die” 400A, para. [0064]) and the memory chip (“die” 88 can include “a stack of one or more memory dies”, para. [0041]) is covered by the sealing material (“encapsulant” 112) (see Fig. 8, para. [0043]).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S 2018/0138101) (submitted by Applicant from IDS filed on 07/14/2021) in view of Lee et al. (U.S 2012/0193779) (submitted by Applicant from IDS filed on 07/14/2021).
As to claims 26 and 40, as applied to claims 24-25 and 34 above, Yu et al. disclose in Figs. 5, 8 and 11 all claimed limitations except for the limitation wherein the underfill has a lower modulus than a modulus of the sealing material. 
Lee et al. disclose in Fig. 8 a package comprising: an underfill (“underfill portion” 28) and a sealing material (“molding portion” 29); wherein the underfill (“underfill portion” 28) has a lower modulus (“modulus of 5 to 10 Gpa”, para. [0061]) than a modulus (“modulus of 20 Gpa”, para. [0061]) of the sealing material (“molding portion” 29) (see Fig. 8, para. [0061]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify reference of Yu et al. by using an underfill having a lower modulus than a modulus of a sealing material as taught by Lee et al. in order to reduce the warpage of the semiconductor device/package from the thermal  stress that may be created by the coefficient of thermal expansion (CTE) mismatches between the sealing material and the underfill material, so as to improve reliability of the semiconductor package (para. [0065] in Lee et al.).

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S 2018/0138101) (submitted by Applicant from IDS filed on 07/14/2021) in view of Lin et al. (U.S. 2018/0138116) (submitted by Applicant from IDS filed on 07/14/2021). 
As to claim 27, as applied to claims 24 and 25 above, Yu et al. disclose in Figs. 5, 8 and 11 all claimed limitations except for the limitation wherein the underfill has a thermal expansion coefficient higher than a thermal expansion coefficient of the sealing material. 
However, Lin et al. disclose in Fig. IB a semiconductor package comprising: an underfill (“underfill material” 133) has a thermal expansion coefficient (“CTE” of 133 may be “120 ppm/°C”, para. [0052]) higher than a thermal expansion coefficient (“CTE” of 135 may be “between about 4ppm/°C to about 80 ppm/°C”, para. [0052]) of a sealing material (“molding material” 135) (see Fig. IB, para. [0052]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify reference of Yu et al. by providing an underfill having a thermal expansion coefficient higher than a thermal expansion coefficient of a sealing material as taught by Lin et al. in order to reduce the warpage/cracking of the semiconductor package due to the thermal stresses created by the coefficient of thermal expansion (CTE) mismatches between the sealing material and the underfill material, so as to improve reliability of the semiconductor package.

Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S 2018/0138101) (submitted by Applicant from IDS filed on 07/14/2021) in view of Sankman et al. (U.S. 2019/0371778). 
As to claim 38, as applied to claim 34 and 37 above, Yu et al. disclose in Figs. 5, 7-8, 11, and 19 all claimed limitations except for a heat sink plate disposed on an upper surface of the semiconductor package.
Sankman et al. disclose in Fig. 16 a semiconductor package comprising: a heat sink plate (“integrated heat spreader” 1600) disposed on an upper surface (top surface) of the semiconductor package (“electronic device” 100) (Fig. 16, para. [0080]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify reference of Yu et al. by providing a heat sink plate disposed on an upper surface of the semiconductor package, as taught by Sankman et al., in order to release heat from chips/dies in the package, so as to improve reliability of the package.

Allowable Subject Matter
Claims 29, and 31-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        September 9, 2022